In a proceeding pursuant to CPLR article 78 to compel respondents to pay petitioner moneys earned by him for certain per diem service, which moneys had been withheld to recoup an overpayment to petitioner, the appeal is from a judgment of the Supreme Court, Kings County, dated September 20, 1973, which directed appellants to pay petitioner $1,092.70. Judgment affirmed, without costs. In our opinion there is no authority to support appellants’ method of recoupment. Our determination is without prejudice to the institution of a plenary suit by appellants, if they be so advised. Rabin, Acting P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.